Title: To Thomas Jefferson from Bernard Peyton, 30 December 1822
From: Peyton, Bernard
To: Jefferson, Thomas


                        
                        
                            
                            
                        
                    Cash Act.Dr$C.1821.JanTo Amount due last year3263〃〃To Richard Walker. Amt his Act1425〃〃To Joel Yancey658March〃To John Gills in part3〃To James Cox in part3〃May〃John Wall. in part5〃John Gills15012To so much recd of Dudley for Wheat100〃JunestTo Salana in full of Dudley for the Wheat.4380To Mr Jefferson Dft in on Peyton in favour of Johnathan Bishop13648To ditto do— on do. in favour of J. Yancey135〃forwarded48124CrFeb〃By cash paid Wilkerson in part for season〃of four mares11〃May〃By Cash paid James Cox. over chage B. smithe Act.254By ditto for potatoe seed〃50〃By ditto paid Cheatwood for coopering in part5〃12By cash paid Butler for wheels15〃〃By cash paid Butcher Lynchburg for Beef for Mr Jefferson3〃〃By do paid Doct Streptoe7043〃By do paid John Burton for corn2957〃By do paid J Yancey for wheat furnished at Martins Mill July 181935〃20By do paid for carriage son salt from Lynchburg 〃50June1stBy do paid Wm Cheetwood for 10〃By do paid Butler in full for cast Wheels10—By ditto do Cheetwood for cooperingBy cash paid Dr Davies for Medecine & prescription10By do paid J. Burton ⅌ receipt50〃forwarded25225Dr$C.July16thTo Amt brought forward4124To James Howard ⅌ Wm Thompson2〃To James Howard ⅌ Mr Bobock5〃June18To Refused Tobaco1394SeptTo ditto ditto8781822To John Watts ⅌Mr Robertson14〃Jan6To Richard Walker amt his Act537.431250To 17. bushels of wheat at 1.D.To Dr Steptoe 6.57 Early 2/92923To paid the University his 4th instalment due Apr. 1. 1821.50balance due him639.722826July11By Amount brought forward25225By Cash paid Bishop ⅌ receipt.13648By ditto paid Wilkerson in full ⅌ receipt5〃Sep1stBy cash paid Johnson Bocock for fixing cradles ⅌ receipt 11〃4By ditto paid James Howard for corn5〃〃By ditto paid Robert Yancey for corn (8 barrels20〃OctBy do J Yancey for corn (8 barrels)1250By do  ditto for corn1250July16By cash paid Goggins & Irvine for pork for Bishop44〃By cash paid  Burton for horse33〃June1By ditto paid Cockram for horses100〃1822By do  Johnson Bocock in full7〃63972.
                        
                    